DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered. 
Response to Amendment
Applicant’s amendments filed 11/18/2020 to claims 1, 3-5, 7, 9-11, 13, 15-17, 21, and 23 are acknowledged by the examiner. 
Claims 2, 8, and 14 remain cancelled. No new claims have been added. 
The new matter objection has been addressed and is withdrawn. 
Claims 1, 3-7, 9-13, and 15-23 are currently pending and under examination below.
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive in light of the arguments in the action below. 
Applicant’s Argument: One of ordinary skill in the art would not modify Boyajian A as proposed, since it changes the principle operation of Boyajian A, which is to place the earbud into the headphone rather than the ear canal, as Jones relates to an insertion type of earbud to the ear canal and is designed to be a standalone earbud rather than a toggle assembly. Mlodzikowski and Boyajian B do not remedy the deficiencies of claims 1, 7, and 13. 
Examiner’s Response: The earbuds of Boyajian A are analogous to the earbuds of Jones as they are both earbuds that are used for audio means. Jones is only used to teach the claim limitations that are not obvious or taught by the earbuds of Boyajian A, thus it would have been obvious that earbuds of Boyajian A would be modified by analogous earbuds of Jones. The earbuds of Jones are not being modified to be directly placed into the ear canal of the wearer. The earbuds of Boyajian A is being modified with the earbuds of Jones to teach the toggle assembly being claimed, thus the earbuds of Jones are being directly inserted into aperture 509 of Boyajian A, like the earbuds of Boyajian A, thus the principle operation of Boyjian A is not being changed. The claims are silent on whether or not the earbuds need to be directly inserted into the ear canal of the wearer, thus Boyajian A in view of Jones still reads on the claims, as the earbuds are indirectly in contact with the ear canal of a wearer via aperture 509 of Boyajian A and earmuffs 501, 503 of Boyajian A.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 13, 15-18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boyajian (US 2013/0156247), and further in view of Jones (US 8,942,405).

    PNG
    media_image1.png
    484
    902
    media_image1.png
    Greyscale

Examiner Annotated Fig. 1. Modified from Jones Figure 6.

    PNG
    media_image2.png
    507
    427
    media_image2.png
    Greyscale

Examiner Annotated Fig. 2 Modified from Boyajian Figure. 28.
Regarding claim 1, Boyajian discloses a dual attenuation ear protecting headgear 500 (headphone and earbud device 500 is a dual audio headgear assembly that attenuates sound as a headphone and earbud combination that covers and protects the ears, thereby blocking extraneous frequency sounds [0051]), the headgear 500 (Fig. 24-28) comprising: 
a pair of earmuff assemblies 501, 503 (pair of headphones 501, 503, Fig. 24); 
a headband assembly 505 (headphone headband 505) for connecting the pair of earmuff assemblies 501, 503 to one another (headband 505 connects both earmuffs 501, 503, Fig. 24); and 
an integral inner earplug 531 into an ear canal of a wearer (inner earbud device 531 is an integral part of the earmuff assembly 501, 503 as it is placed through apertures 509 via friction fit into earmuff assemblies 501, 503, and further into the ear canal for direct sound travel; without interfering with the headphone device [0081, 0087, 0089]) in each of the pair of earmuff assemblies 501, 503 (earmuff assemblies 501, 503 includes apertures 509 configured to fit a respective earplug 531 as an integral part of the audio system and structure, Fig. 28 [0088-0093])
However, Boyajian is silent on a toggle assembly configured to externally adjust a location of an earplug into an ear canal of a wearer, each of the toggle assemblies includes a toggle bar with the earplug on one end and a toggle lever on an other end.
Jones teaches an analogous noise attenuation audio device 600 (earphone device 600, which includes a port 604, elongate cap 620, spring 625, Fig. 6) that provides acoustic audio to a user that comprises an analogous integral inner earplug 605 (earplug 605 is integral to the device 600 to be placed within the inside of an ear, Fig. 6) with a toggle assembly (toggle assembly includes a casing 601, lever 602 and post like member 619) configured to externally adjust a location of an inner earplug 605 into an ear canal (toggle assembly allows a user to toggle and grasp lever 602 in the horizontal adjustment position, see Fig. 4B for depiction, externally adjusted in the manner as described in Fig. 6) of a wearer 
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the earplugs 531 of Boyajian with earphone device 600 to possess a toggle assembly for externally adjusting a location of an inner earplug into the ear canal, each of the toggle assemblies including a toggle bar with the earplug on one end and a toggle lever on an other end, as taught by Jones, in order to improve the noise attenuation headset to provide a more effective sound isolation via a more secure and adjustable sealed fit to receive clearer audio [Col. 1, Lines 21-22, Lines,28-31].
Regarding claim 3, Boyajian in view of Jones disclose the headgear 500 as discussed in claim 1. 
Boyajian in view of Jones further disclose wherein the toggle assembly is received through a toggle mount A (see annotated Fig. 1 showing the toggle mount cantilever of Jones, mount defined as setting or support on which something is fixed https://www.dictionary.com/browse/mount?s=t) having a cavity 509 (aperture 509, Boyajian) configured to receive the toggle bar 619 (619, Jones), each of the pair of earmuff assemblies 501, 503 including an earcup assembly and an earmuff cushion 511 (see Figs. 27-28 of Boyajian; headphones 501, 503 of Boyajian each inherently make up earmuff assemblies, and include ear cushion member 511 of Boyajian), the toggle mount A being arranged on a lower portion of the earcup assembly of each of the pair of earmuff assemblies 501, 503 (see Examiner Annotated Fig. 2 
Regarding claim 4, Boyajian in view of Jones disclose the headgear 500 as discussed in claim 1. 
Boyajian in view of Jones further disclose wherein the toggle lever (602, Jones) is configured to be outside of the earmuff 501, 503 (mounted on the earplug aperture 509 of Boyajian, the proximal end of the earplug lever 602 of Jones is configured to be outside of the earmuff), and wherein the toggle lever 602 is configured to be located forward of the ear canal of the wearer on each of the pair of earmuff assemblies or behind the ear canal of the wearer on each of the pair of earmuff assemblies (as previously modified above (see claim 1), the earplug lever 602 of Jones replaces earbud device 531 of Boyajian, and thus the earplug lever 602 of Jones is configured to be located forward or in front of the ear canal of the wearer, as when the device 500 of Boyajian is worn on a user’s head and someone is facing and looking at device 500 of Boyajian from the side, the ear canal of the user would be behind the earplug lever 602 of Jones for each of the pair of earmuffs 501, 503 of Boyajian).
Regarding claim 5, Boyajian in view of Jones disclose the headgear 500 as discussed in claim 1. 
Boyajian in view of Jones further disclose wherein the toggle assembly is configured to be manually manipulated by the wearer, which selectively manipulates an end of the earplug (605, Jones) into the ear canal of the wearer (as seen in Fig. 6 of Jones, a user can manually manipulate the toggle assembly either to adjust by moving the lever 602, or activate the mechanism to best fit the earplug 605 into the wearer’s ear canal indirectly via aperture 509 of Boyajian).
Regarding claim 6, Boyajian in view of Jones disclose the headgear 500 as discussed in claim 1. 

Regarding claim 13, Boyajian discloses a dual input quad headphone assembly 500, the headphone assembly 500 (headphone and earbud assembly 500 is a dual input headgear with four speakers: a pair for the headphones and earbuds, each headphone having a speaker acoustic device 513 and attached earbud speakers 533, both headphones and earbuds receive audio input [0087, 0089]), the headgear 500 (Fig. 24-28) comprising: 
a pair of earmuff assemblies 501, 503 (pair of headphones 501, 503, Fig. 24, 25), each of the pair of earmuff assemblies 501, 503, having a speaker 513 (speaker acoustic device 513) configured to receive an audio signal (each earmuff speaker 613 receiving audio signal [Col. 5, Lines 39-42, Col. 1., Lines 56-59]); 
a headband assembly 505 (headphone headband 505) for connecting the pair of earmuff assemblies to one another (headband 605 connects both earmuffs 501, 503, Fig. 2); and 
an integral inner earplug 531 into an ear canal of a wearer (inner earbud device 531 is an integral part of the earbud assembly 501, 503 as it is placed through apertures 509 via friction fit into earmuff assemblies 501, 503, and further into the ear canal for direct sound travel; without interfering with the headphone device [0081, 0087, 0089]), configured to receive an audio signal on one end (audio signal from end opposite of the earbud distal end [0089]).
However, Boyajian is silent on a toggle assembly configured to externally adjust a location of an inner earbud into an ear canal of a wearer, each of Attorney Docket No. the toggle assemblies includes a toggle bar with the earbud on one end and a toggle lever on an other end.

Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the earplugs of Boyajian by substituting the earplugs with the earplug of Jones as to possess a toggle assembly for externally adjusting a location of an inner earplug into the ear canal, each of the toggle assemblies including a toggle bar with the earplug on one end and a toggle lever on an other end, as taught by Jones, in order to improve the noise attenuation headset to provide a more effective sound isolation via a more secure and adjustable sealed fit to receive clearer audio [Col. 1, Lines 21-22, Lines,28-31].
Regarding claim 15, Boyajian in view of Jones discloses the headphone assembly as discussed in claim 13.

Regarding claim 16, Boyajian in view of Jones discloses the headphone assembly as discussed in claim 13.
Boyajian in view of Jones further discloses wherein the toggle lever (602, Jones) is configured to be outside of the earmuff 501, 503 (mounted on the earbud aperture 509 of Boyajian, the proximal end of the earbud lever 602 of Jones is configured to be outside of the earmuff) and wherein the toggle lever 602 is configured to be located forward of the ear canal of the wearer on each of the pair of earmuff assemblies or behind the ear canal of the wearer on each of the pair of earmuff assemblies (as previously modified above (see claim 1), the earplug lever 602 of Jones replaces earbud device 531 of Boyajian, and thus the earplug lever 602 of Jones is configured to be located forward or in front of the ear canal of the wearer, as when the device 500 of Boyajian is worn on a user’s head and someone is 
Regarding claim 17, Boyajian in view of Jones discloses the headphone assembly as discussed in claim 13.
Boyajian in view of Jones further disclose wherein the toggle assembly is configured to be manually manipulated by the wearer, which selectively manipulates an end of the earbud (605, Jones) into the ear canal of the wearer (as seen in Fig. 6 of Jones, a user can manipulate the toggle assembly either to adjust by moving the lever 602, or activate the mechanism to best fit the earbud 605 into the wearer’s ear canal indirectly via aperture 509).
Regarding claim 18, Boyajian in view of Jones disclose the headgear 500 as discussed in claim 1. 
Boyajian in view of Jones further disclose wherein the toggle lever (602, Jones) is on a free end of the toggle assembly (lever 602 of Jones is located on a proximal, free end as it is unconstrained and without further structure).
Regarding claim 20, Boyajian A in view of Jones discloses the headphone assembly as discussed in claim 13.
Boyajian in view of Jones and Mlodzikowski further disclose wherein the toggle lever (602, Jones) is on a free end of the toggle assembly (lever 602 of Jones is located on a proximal, free end as it is unconstrained and without further structure).
Regarding claim 22, Boyajian A in view of Jones discloses the headphone assembly as discussed in claim 13.
Boyajian in view of Jones further discloses wherein the audio signal (audio signal delivered i.e. to the headset [0090]) is received in each of the headphones 501, 503 from an input cord 535 (speaker wire 535).
Claims 7, 9-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyajian (US 2013/0156247), and in view of Jones (US 8,942,405) and further, in view of Mlodzikowski (US 8,340,338).
Regarding claim 7, Boyajian discloses the dual attenuation ear protecting headgear 500 ((headphone and earbud assembly 500 is a dual audio headgear that attenuates sound as a headphone and earbud combination that covers and protects the ears, thereby blocking extraneous frequency sounds [0051]), the headgear 500 (Fig. 24-25) comprising: 
a pair of earmuff assemblies 501, 503 (pair of headphones 601, 603, Fig. 2); 
a headband assembly 605 (headphone headband 605) for connecting the pair of earmuff assemblies to one another (headband 605 connects both earmuffs 501, 503, Fig. 2); 
an integral inner earplug 531 into an ear canal of a wearer (inner earbud device 531 as an integral part of the earbud assembly 501, 503 placed via friction fit through apertures 509 of earmuff assemblies 501, 503 and into the ear canal for direct sound travel without interfering with the headphone subsystem [0081, 0087, 0089]) in each of the pair of earmuff assemblies 501, 503 (earmuff assemblies 501, 503 includes apertures 509 configured to fit a respective earplug 531 as an integral part of the audio system and structure, Fig. 28 [0088-0093])
However, Boyajian is silent on a toggle assembly configured to externally adjust a location of an inner earplug into an ear canal of a wearer, each of toggle assemblies includes a toggle bar with the earplug on one end and a toggle lever on an other end.
Jones teaches an analogous noise attenuation audio device 600 (earphone device 600, which includes a port 604, elongate cap 620, spring 625, Fig. 6) that provides acoustic audio to a user that comprises an analogous inner earplug 605 (earplug 605 is integral to the device 600 to be placed within the inside of an ear, Fig. 6) with a toggle assembly (toggle assembly of device 600 includes a casing 601, lever 602 and post like member 619) configured to externally adjust a location of an inner earplug 605 
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the earplugs of Boyajian by substituting the earplugs with the earplug of Jones as to possess a toggle assembly for externally adjusting a location of an inner earplug into the ear canal, each of the toggle assemblies including a toggle bar with the earplug on one end and a toggle lever on an other end, as taught by Jones, in order to improve the noise attenuation headset to provide a more effective sound isolation via a more secure and adjustable sealed fit to receive clearer audio [Col. 1, Lines 21-22, Lines,28-31].
However, Boyajian in view of Jones is silent on the toggle lever having a series of raised edges on at least one of a front side or a back side of the toggle lever.
Mlodzikowski teaches an analogous noise attenuation audio device (Fig. 1A) that provides acoustic audio to a user with improved noise isolation and comfort [Col. 1, Lines 52-57] with an analogous integral inner earplug 100 (earbud 100) with an analogous toggle lever 182 (dial 182 of control member 180 is used as a lever that a user can grasp and pivot about one point to engage a downstream movable member 140 and expandable member 160, seen in Fig. 21A, an exploded 
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the toggle assembly of Boyajian in view of Jones to have a series of raised edges on at least one of a front side or a back side of the toggle lever as taught by Mlodzikowski, in order to improve the noise attenuation device to provide an better grip and enhanced user interface when adjusting the toggle assembly [Col.9, Lines 17-19].
Regarding claim 9, Boyajian in view of Jones and Mlodzikowski disclose the headgear 500 as discussed in claim 7. 
Boyajian in view of Jones and Mlodzikowski further disclose wherein the toggle assembly is received through a pliable toggle mount 606 (see annotated Fig. 6 of Jones, mount defined as setting or support on which something is fixed https://www.dictionary.com/browse/mount?s=t, thus flange 606 of Jones is a toggle mount as it is mounted on earphone device 600 of Jones and the toggle assembly of Jones, and flange 606 of Jones is fixed and supported on casing 601 of Jones and fits against the entrance as a partial acoustic seal, thus offering support, and thus flange 606 is flexible and compliant, meaning it is a pliable toggle mount), and having a cavity 509 (aperture, Boyajian) configured to receive the toggle bar 619 (619, Jones), the toggle mount 606 being arranged on a lower portion of the earcup assembly of each of the pair of earmuff assemblies 501, 503 (see Examiner Annotated Fig. 2 modified Fig. 28 of Boyajian below; as previously modified above (see claim 1), earbud device 531 of Boyajian would be replaced by earphone device 600 of Jones, and thus the toggle mount 606 of Jones would be arranged on a lower portion of each of the earcup assemblies 501, 503 of Boyajian, as in the modified 
Regarding claim 10, Boyajian in view of Jones and Mlodzikowski disclose the headgear 500 as discussed in claim 7. 
Boyajian in view of Jones and Mlodzikowski further disclose wherein the toggle lever (602, Jones) is configured to be outside of the earmuff 501, 503 (mounted on the earplug aperture 509 of Boyajian, the proximal end of the earplug lever 602 of Jones is configured to be outside of the earmuff), and wherein the toggle lever 602 is configured to be located forward of the ear canal of the wearer on each of the pair of earmuff assemblies or behind the ear canal of the wearer on each of the pair of earmuff assemblies (as previously modified above (see claim 1), the earplug lever 602 of Jones replaces earbud device 531 of Boyajian, and thus the earplug lever 602 of Jones is configured to be located forward or in front of the ear canal of the wearer, as when the device 500 of Boyajian is worn on a user’s head and someone is facing and looking at device 500 of Boyajian from the side, the ear canal of the user would be behind the earplug lever 602 of Jones for each of the pair of earmuffs 501, 503 of Boyajian).
Regarding claim 11, Boyajian in view of Jones and Mlodzikowski disclose the headgear 500 as discussed in claim 7. 
Boyajian in view of Jones and Mlodzikowski further disclose wherein the toggle assembly is configured to be manually manipulated by the wearer, which selectively manipulates an end of the earplug (605, Jones) into the ear canal of the wearer (as seen in Fig. 6 of Jones, a user can manually manipulate the toggle assembly either to adjust by moving the lever 602, or activate the mechanism to best fit the earplug 605 into the wearer’s ear canal indirectly via aperture 509 of Boyajian).
Regarding claim 12, Boyajian in view of Jones and Mlodzikowski disclose the headgear 500 as discussed in claim 7. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the earplugs of Boyajian in view of Jones and Mlodzikowski where the earplugs are replaceable as it is commonly understood in the art that users are able to select from a variety of sizes of earplugs and replace the prior earplug (as the headgear 500 of Boyajian can take any earplugs, users can also swap out the cushion 605 of Jones [Col. 3, Lines 4-7, Jones]).
Regarding claim 19, Boyajian in view of Jones and Mlodzikowski disclose the headgear 500 as discussed in claim 7. 
Boyajian in view of Jones and Mlodzikowski further disclose wherein the toggle lever (602, Jones) is on a free end of the toggle assembly (lever 602 of Jones is located on a proximal, free end as it is unconstrained and without further structure).
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boyajian (US 2013/0156247), hereinafter “Boyajian A”, in view of Jones (US 8,942,405) and further, in view of Boyajian (US 9,288,568), hereinafter “Boyajian B”.
Regarding claim 21, Boyajian A in view of Jones discloses the headphone assembly as discussed in claim 13.
However, Boyajian A in view of Jones is silent on the audio signal being received in each of the earbuds via a wireless technology. 
Boyajian B teaches discloses a dual attenuation ear protecting headgear 600 (headphone and earbud assembly 600 is a dual audio headgear that attenuates sound [Col. 1, Lines 36-37]) with an analogous pair of earmuff assemblies 601, 603 (pair of headphones 601, 603 connected via headband 605, Fig. 2) and an analogous earplug 631 (earmuff assemblies 601, 603 includes apertures 609 configured to fit a respective earplug 631 as an integral part of the audio system and structure, Fig. 2 
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the earbuds of Boyajian A in view of Jones in order for the audio signal to be received in each of the earbuds via a wireless technology as taught by Boyajian B as to improve the headphone assembly to be provide a user with a more convenient and portable audio device [Col. 1, Lines 48-50, Col. 2, Lines 3-7].
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Boyajian (US 9,288,568) in view of Jones (US 8,942,405) and further in view of Berto (WO 2012/097719) Please see English translation via WIPO translate attached on IDS (each paragraph is every space past top Footnote).
Regarding claim 23, Boyajian in view of Jones discloses the headphone assembly as discussed in claim 13.
However Boyajian in view of Jones is silent on wherein each of the speakers is configured to receive the audio signal of lower frequency inputs than the earbud, and wherein each of the earbuds is configured to receive the audio signal of high frequency inputs.
Berto teaches an analogous dual input quad headphone assembly (both the headphones 1 and earbud headphones 2 receive audio, Fig. 1 [p.1, para. 8-10]), with an analogous speaker 1 (speakers of headphone 1) and an analogous earbud 2 (earbud 2 includes its own speakers), wherein each of the speakers 1 is configured to receive the audio signal of lower frequency inputs than the earbud via a frequency divider, and wherein each of the earbuds 2 is configured to receive the audio signal of high frequency inputs (frequency divider in the assembly permits each of the speakers 1 to receive a lower, 
Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the headphone assembly and earbud assembly to have the speaker be configured to receive the audio signal of lower frequency inputs and the earbuds to be configured to receive the audio signal of a higher frequency as taught by Berto, in order to improve the headphone assembly audio to achieve better playback effects in each of the major sound ranges [p. 1, para. 5].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.H./Examiner, Art Unit 3786           

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786